Case: 12-50238         Document: 00512271610          Page: 1    Date Filed: 06/12/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                             June 12, 2013

                                         No. 12-50238                        Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee
v.

KEENAN MILLER,

                                                     Defendant-Appellant



                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 5:10-CR-498


Before JONES and CLEMENT, Circuit Judges, and KAZEN*, District Judge.
PER CURIAM:**
       Keenan Miller (“Miller”) pled guilty to escape from federal custody, in
violation of 18 U.S.C. § 751(a). The district court sentenced Miller to 60 months
of imprisonment and three years of supervised release. Miller appeals aspects
of the special conditions of supervised release. We AFFIRM.




       *
           District Judge of the Southern District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50238       Document: 00512271610    Page: 2   Date Filed: 06/12/2013



                                  No. 12-50238

                                        I.
      In 2005, Miller sent threatening emails to a female student and followed
her to New Jersey. He was sentenced to 30 months in prison and three years of
supervised release. Miller’s term of supervised release was revoked in 2009
because he failed to participate in his mental heath treatment program. He was
sentenced to serve 24 months of imprisonment and an additional 12 month term
of supervised release.
      While in custody, Miller wrote letters to his probation officer, R.M., and
others accusing R.M. of lying during the revocation hearing and expressing
anger about his sentence. Some letters referenced serial killers and his New
Jersey victim. In 2010, Miller went to prerelease custody in a halfway house.
There, Miller told an employee that he was going to “make [R.M.] pay,” alluded
to suicide killings similar to the Columbine massacre, indicated that he would
not have difficulty obtaining a firearm, and stated that he knew where the New
Jersey victim lived and that it would be easy for him to kill her.          Miller
subsequently left the halfway house without permission, returned two days
later, advised that he no longer wished to hurt anyone, but quickly escaped
again. Law enforcement officers subsequently found and arrested him.
      Miller was charged with one count of escape from custody (Count 1), one
count of threatening to assault and murder R.M., and one count of threatening
to cause bodily injury with intent to retaliate against R.M. He pled guilty to
Count 1, with the parties jointly recommending that he be sentenced to
60 months of imprisonment and three years of supervised release.
      The district court accepted the parties’ recommendation and imposed
several conditions of supervised release, including, over Miller’s objections, that
he participate in a computer restriction and monitoring program (“CRMP”) and




                                        2
     Case: 12-50238        Document: 00512271610          Page: 3     Date Filed: 06/12/2013



                                        No. 12-50238

submit to GPS tracking. Miller timely appealed the imposition of those two
special conditions.1
                                              II.
       We review the imposition of discretionary conditions of supervised release
under “a deferential abuse-of-discretion standard.” United States v. Rodriguez,
558 F.3d 408, 412 & n.3 (5th Cir. 2009). A district court may impose any
condition of supervised release “it considers to be appropriate” so long as certain
requirements are met. 18 U.S.C. § 3583(d). First, the condition “must be
reasonably related” to the following factors set forth in 18 U.S.C. § 3553(a):
  (1) the nature and circumstances of the offense and the history and
  characteristics of the defendant, (2) the need to afford adequate deterrence
  to criminal conduct, (3) the need to protect the public from further crimes
  of the defendant, and (4) the need to provide the defendant with needed
  [training], medical care, or other correctional treatment in the most
  effective manner.
United States v. Paul, 274 F.3d 155, 164–65 (5th Cir. 2001) (internal quotation
marks and citation omitted). “A condition of supervised release must be related
to any of these factors, not necessarily all of them.” United States v. Miller,
665 F.3d 114, 126 (5th Cir. 2011) (internal quotation marks and citation
omitted). Second, the condition cannot impose any “greater deprivation of
liberty than is reasonably necessary” to promote deterrence, protect the public
from the defendant, and advance the defendant's correctional needs. Paul,
274 F.3d at 165; see §§ 3583(d)(2), 3553(a)(2)(B), (a)(2)(C), (a)(2)(D). Finally, the
condition must be “consistent with any pertinent policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3583(d)(3).




       1
        Miller initially appealed the special condition that he submit to searches of his person,
residence, and property by a probation officer. After the district court modified this condition
in September 2012, however, Miller advised that his appeal is now limited to the computer
monitoring and GPS conditions.

                                               3
     Case: 12-50238       Document: 00512271610           Page: 4    Date Filed: 06/12/2013



                                       No. 12-50238

                                             III.
       Miller first challenges the special condition of supervised release that
requires him to “participate in the computer restriction/monitoring program
[CRMP]” and “abide by all the rules and requirements of the program.” This
condition reasonably relates to Miller’s prior conviction for sending threatening
emails2 and the need to deter Miller from threatening others.3 Miller asserts
that because the CRMP condition does not specify the precise nature of the
restrictions, it could impose “wholesale restriction[s]” on his liberty interests.
The broad language in the CRMP condition is not fatal to its validity, however,
because “sentencing courts must inevitably use categorical terms to frame the
contours of supervised release conditions.” United States v. Phipps, 319 F.3d
177, 193 (5th Cir. 2003); see also Paul, 274 F.3d at 167 (noting that vagueness
is not always fatal to the validity of a special condition). Moreover, Miller “can
request a more definite or precise condition” once he is released from custody.
Phipps, 319 F.3d at 193–94 (citing 18 U.S.C. § 3583(e)(2)). The district court
could have reasonably concluded that the CRMP condition was necessary to
protect the public. There was no abuse of discretion.
       Miller also challenges the special condition requiring him to “be subjected
to active Global Positioning System (GPS) monitoring for the duration of his
supervised release.” He does not contend that this condition is unrelated to his
escape from custody conviction.             Miller asserts that the GPS monitoring


       2
         Contrary to Miller’s assertions, it is irrelevant that he could have used a non-
electronic way to convey his threats.
       3
        It is also irrelevant that this condition was adopted from the Western District of Texas
Sex Offender Operation Procedures (“SOOP”). See United States v. Prochner, 417 F.3d 54,
63–64 (1st Cir. 2005) (noting that a special condition related to sex offender treatment is not
necessarily invalid when the defendant's criminal history does not involve sex offenses); cf.
United States v. Emerson, 231 F. App’x 349, 353–55 (5th Cir. 2007) (unpublished) (affirming
a modification of supervised release conditions to impose sex-offender-related special
conditions when the underlying conviction was for possession of a firearm).

                                               4
    Case: 12-50238     Document: 00512271610      Page: 5   Date Filed: 06/12/2013



                                  No. 12-50238

constitutes a greater deprivation of his liberty interest than is reasonably
necessary because he never acted out his threats of violence.            This fact
insufficiently minimizes his risk of recidivism and danger to the public. Miller
has a history of stalking, escape, angry outbursts, and erratic behavior. At the
conclusion of sentencing, Miller even stated that he had “discussed with [his]
family that [he] might have to be a fugitive again.”         In light of Miller’s
background, any impairments of Miller’s privacy due to the GPS monitoring are
outweighed by the condition’s benefits. These include effective verification of
compliance with the other conditions of supervised release, deterrence of future
crimes, and protection of the public. Accordingly, the district court did not abuse
its discretion by imposing the GPS monitoring condition.
      Miller’s sentence is AFFIRMED.




                                        5